Citation Nr: 1403673	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-31 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased (compensable) rating for amputation of the distal phalanx of the left (minor) middle finger.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from July 1976 to July 1980. 

This matter comes before the Board of Veterans' Appeals  (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In February 2012, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file.  

In September 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that his service-connected left middle finger disability is more severe than the currently assigned 0 percent rating.  The Veteran last underwent VA examination of the disability in November 2010.  More than three years has passed since that examination.  Therefore, to ensure that the record has evidence of the current severity of the Veteran's service-connected left middle finger disability on appeal, a more contemporaneous examination is needed.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left middle finger disability.  The examiner must review the claims file and that review should be noted in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including any lay evidence suggesting that Veteran's service-connected left middle finger disability is worse than shown on his prior examinations.  The examiner should specifically address the following:

(a) Set forth all current complaints, findings, and diagnoses pertaining to the left middle finger disability.

(b) Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.

(c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of motion beyond that shown clinically. 

(d) Discuss whether any left middle finger disability is productive of any additional functional impairment.

(e) Note whether the Veteran's left middle finger disability is productive of scarring and specify the size of any scar, whether it causes limitation of motion, is unstable or superficial, and whether it limits function.  If limitation of function is shown, state what motions or functions are limited and to what extent.  Describe the current extent and severity of any scarring.

(f) State what impact, if any, the Veteran's left middle finger disability has on his occupational functioning and daily living. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


